Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 3, 2021 has been entered.
Claims 1-13 and 17-27 remain pending in the application. Claims 14-16 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 1, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claims 13 and 25 are objected to because of the following informalities:  
	Claim 13, Ln. 5 recites “incudes”, which appears to be a misspelling of “includes”. 
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln. 5 recites “said vessel further comprising an electronic device connected to said first sensor”. However, Claim 1, Lns. 3-4 recite that “said first device is a first sensor or an information storage device or both”. Therefore, it is unclear from the claim whether, if the first device is an information storage device, then an electronic device is connected to the information storage device, or if the electronic device is only present when the first device is a first sensor. Therefore, the scope of the claim is unclear. Appropriate correction is required. Examiner suggests changing the above limitation in Claim 1, Ln. 5 to recite, “said vessel further comprising an electronic device connected to said first device”.
Claim 4, Ln. 2 recites, “a sensor”. However, it is unclear if this sensor is the same or different from the first sensor. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined to mean any sensor on the vessel, including the first sensor.
Claims 2, 3, 5-13 and 17-27 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 10, 12, and 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US Pub. No. 2016/0264394; hereinafter Hershberger; already of record).

Regarding claim 1, Hershberger discloses a vessel for storing bulk goods ([0004]-[0005], a container with liquid). The vessel comprises: 
	a first device and a communication unit for transferring data between the vessel and a receiver, wherein the first device is a first sensor or an information storage device or both ([0004]-[0005], a sensor/transmitter including a liquid quantity sensor is attached to a container, which transmits information regarding the quantity of liquid in the container to a receiver wirelessly, [0282]-[0284], a sensor can be coupled to a container, and electronics mounted on a circuit board measure a change in an electrical characteristic in load cells that corresponds with the weight of the container, see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors). 
	The vessel further comprises an electronic device connected to the first device ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device is a circuit board ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device performs analysis of the data obtained from the first device ([0282]-[0284], electronics mounted on the circuit board calculate the weight of the container based on an electrical characteristic of load cells when a container is coupled to the sensor).

	However, in an alternate embodiment, Hershberger teaches a printed circuit board ([0085], transmitter is planar and may be on a printed circuit board (PCB)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board in the primary embodiment of the vessel of Hershberger to be a printed circuit board as in an alternate embodiment of Hershberger. The motivation would have been that the alternate embodiment of Hershberger shows that printed circuit boards are planar ([0085]), and the primary embodiment of Hershberger depicts the circuit board as being planar ([0282]-[0284], see Figs. 37-39 at circuit board 3618), thereby conserving space in the device.
	Note: The instant Claims contain a large amount of functional language (ex: “for storing bulk goods”, “for transferring data”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the vessel is a vessel for storing liquids, solids, gases, solutions, dispersions, colloids, powders, particles, pills and any mixture of any of these ([0004]-[0005], the vessel is for storing liquids. Further, the vessel is capable of holding any of the above materials).

Regarding claim 3, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the first sensor is a filling level sensor ([0004]-[0005], [0282]-[0284], [0069], a weight sensor is used to detect the level of fluid in the container).

Regarding claim 4, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a sensor for determining a filling level of the vessel ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claims 5 and 6, modified Hershberger discloses the vessel according to claim 4. Modified Hershberger further discloses that the sensor is a weight sensor ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claim 7, modified Hershberger discloses the vessel according to claim 1. Hershberger further discloses that the first device is mounted on the outside of the vessel ([0077], the sensor is mounted to the bottom of the container).

Regarding claim 10, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the communication is a Bluetooth connector, ([0078], the keg transmitter communicates with the local uplink/gateway using ZigBee, Bluetooth, or other similar wireless protocols).

Regarding claim 12, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses at least one display or light emitting device ([0141], smartphone app displays how much liquid is left in container, [0153], LEDs).

Regarding claim 17, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the electronic device sends a signal when one or more values obtained from the one or more sensors comprised in the first device is outside a predetermined range ([0194], an alert is generated when a keg associated with the sensor is determined to be empty, or at a predetermined weight above being empty).

Regarding claim 18, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the electronic device sends a signal when a filling level of the vessel falls below a pre-determined value ([0194]).

Regarding claim 19, modified Hershberger discloses the vessel according to claim 17. Modified Hershberger further discloses that the signal is sent to a display or to an automatic ordering system ([0194], a visual signal is used to alert individuals).

Regarding claim 20, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a system comprising one or more than one of the vessels ([0003]-[0005], the system is a supply chain system).

Regarding claim 21, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system is a supply system ([0003]-[0005]).

Regarding claim 22, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 23, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system comprises a determination device for determining projected consumption ([0262], a computer receives a rate of consumption of liquid containers, and uses this information to determine a suggested order for liquid containers, the computer is an external data processing system).

Regarding claim 24, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels, thereby determining a filling level or inventory level ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 25, modified Hershberger discloses the system according to claim 22. Modified Hershberger further discloses that the computing device sends a signal when a filling level or an inventory level falls below a pre-determined value, or is expected to fall below a pre-determined value within a pre-determined time period ([0123], [0464]-[0465], a computer in communication with the database sends an alert upon detection of a sensor of the container reaching a certain value of weight).

Regarding claim 26, modified Hershberger discloses the system according to claim 24. Modified Hershberger further discloses that the signals are sent to a display, or to an automatic ordering system ([0123], [0464]-[0465], [0467], the alert is a visual signal, [0135]-[0136], when the kegs are running low, a visual alert with the button option “re-order now” can display, or the kegs can automatically be re-ordered).

Regarding claim 27, modified Hershberger discloses the system according to claim 21. Modified Hershberger further discloses that the system comprises a device for placing one or more vessels of the system ([0148], the kegs are stacked on a shelf).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Pleshek et al. (US Pub. No. 2015/0029001; hereinafter Pleshek; already of record).

Regarding claim 8, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses the first device (see Claim 1 above at Hershberger teaching the first device in [0004]-[0005], [0282]-[0284], Figs. 37-39).
	Modified Hershberger fails to explicitly disclose that the first device is mounted on the inside of the vessel. 
	Pleshek is in the analogous field of container storage (Pleshek; [0009], [0004]). Pleshek teaches a device that is mounted on the inside of a vessel (Pleshek; [0016]-[0018], a mobile RFID container scans contents of the container and transmits data to a remote device, the scan data including information about the contents of the container, [0041], see Fig. 3 at RFID detector(s) 42 mounted on compartment 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to mounted on the inside of the vessel as in Pleshek, as mounting a device on the inside of a vessel will protect it from the external environment, including any external forces that may damage or dislodge the device.

Regarding claim 11, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a first sensor (see Claim 1 above at Hershberger teaching a first sensor in [0004]-[0005], [0282]-[0284], Figs. 37-39). 

	Pleshek teaches a second sensor for determining opening and closing of any closure components comprised in or on the vessel (Pleshek [0016]-[0018], a door sensor detects opening and closing of the door, and is included in addition to an identification sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first sensor in the vessel of modified Hershberger to include a second sensor for determining opening and closing of any closure components comprised in or on the vessel as in Pleshek, as Pleshek teaches that a door sensor can be used to trigger an identification scan of the contents of the vessel when the door sensor detects that the door has been closed (Pleshek [0016]-[0019]), thereby tracking an inventory on the contents of the vessel over time.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Jensen et al. (US Pub. No. 2011/0264033; hereinafter Jensen; already of record).

Regarding claim 9, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses the first device (see Claim 1 above at Hershberger teaching the first device in [0004]-[0005], [0282]-[0284], Figs. 37-39). 

	Jensen is in the analogous field of container storage and sensing (Jensen [0015]). Jensen teaches a device that is integrated into the closure components of a vessel (Jensen [0036], the sensor is an integrated part of a closure of the drug container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to be integrated into the closure components of the vessel as in Jensen, as Jensen teaches that integrating a sensor into a vessel will also allow for the vessel to be encoded with relevant information about the vessel by programming code into the sensor (Jensen; [0036], [0068]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Leonard et al. (US Pub. No. 2004/0124988; hereinafter Leonard).

Regarding claim 13, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a second device for storing electricity. The second device is a battery ([0190], the sensor has batteries).
	Modified Hershberger fails to explicitly disclose that the battery includes a printed battery.
	Leonard is in the analogous field of fill sensors for containers (Leonard [0013]). Leonard teaches a printed battery (Leonard [0033]). It would have been obvious to one of ordinary skill (Leonard [0033]).
	
Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shoenfeld (US Pub. No. 2007/0125100) teaches a sensor for recording the time at which any closure components comprised in or on a vessel is opened for the first time ([0026]).

Response to Arguments
Applicant’s arguments, see Pg. 8 Lns. 11-31, filed March 3, 2021, with respect to the rejections of claims 1-27 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, using a primary embodiment of Hershberger in view of an alternate embodiment of Hershberger.
However, Applicant’s arguments, see Pg. 7 3rd
Further, Applicant’s arguments, see Pg. 8 2nd to last Ln. – Pg. 9 Ln. 14 are not persuasive. Modifying the circuit board in [0284] to be a printed circuit board in the alternate embodiment of [0085] would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. See Para. 17 of this Office Action.
Further, Applicant’s arguments, see Pg. 9 4th to last Ln. – Pg. 10 Ln. 4 are not persuasive. There is no reason that a cargo or shipping container could not be used for storing bulk goods, as this is drawn to an intended use of the invention, and is not considered to limit the structure beyond that of a capability. See MPEP 2114 and 2173.05(g).
                                                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798